DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
Response to Amendment
The amendment filed 08/23/2022 has been entered. Claims 1-6 and 8-16 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-12, 15, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Overpack (US 1159078 A) in view of McHugh (US 1403045 A), Leeman (US 7503141 B1), Gordon (US 3908535 A), Lazaroff (US 20080110352 A1), and Tatham (US 20070034094 A1).
Regarding claim 1, Overpack teaches (Page 1, lines 76-80; Fig. 1) a cooking utensil comprising a foraminous body (central portion) composed of hingedly connected sections. Overpack further teaches (Page 2, lines 32-34) that the body may be freely rotated. Therefore, the utensil could optionally be placed in a configuration in which one hingedly connected section is above the other, resulting in a central upper portion and a central lower portion. Overpack further teaches that the body is hollow (claim 2) and formed from sheet metal with perforations (Page 1, lines 89-92). As a result, each section of the body (upper and lower) has an outer and inner surface with a plurality of openings between the outer and inner surface that render the outer surface in communication with the internal volume. Additionally, Overpack teaches (Page 2, lines 7-13; Fig. 1 #11) in order to close the ends of the body, caps 11 are provided, being fitted over each end of the said body. The upper half of each cap may be understood to be the first and second end upper portions, comprised of inner and outer surfaces. Similarly, the lower half of each cap may be understood to be the first and second end lower portions, comprised of inner and outer surfaces. As shown in Figure 1, the body (central portion comprised of upper and lower portions) extends from one end cap (first upper and lower ends)  to another end cap (second upper and lower ends). Also, as shown in Figures 1 and 4 of Overpack, the upper and lower portions define an enclosed internal volume when in the closed position. Overpack further teaches (Page 2, lines 17-41; Fig. 1) a support for the cooking utensil.
Overpack does not explicitly mention the apparatus being submerged in a cooking liquid. However, one of ordinary skill in the art would recognize that the metal, foraminous body would make the cooking utensil capable of being submerged in a cooking liquid. Furthermore, as shown in Figures 1 and 2 of Overpack, both the upper and lower portions of the cooking device have a solid area with perforations. Overpack does not explicitly mention that ratio of the solid area to the opening area is between 4:1 and 9:1. However, one of ordinary skill in the art could construct the device of Overpack with the claimed ratio as a result of routine optimization and experiment. One of ordinary skill in the art would understand to adjust the ratio of solid area to opening area based on factors including the type of food product being cooked, the extent of cooking desired, and the type of cooking medium in which the container is placed (water, oil, etc.).
Overpack is silent on a first plurality of openings extending (i) from the first end upper outer surface portion through the first end upper inner surface portion, (ii) from the second end upper outer surface portion through the second end upper inner surface portion, and a second plurality of openings extending (i) from the first end lower outer surface portion through the first end lower inner surface portion, (ii) from the second end lower outer surface portion through the second end lower inner surface portion. Furthermore, Overpack is silent on the upper portion comprising an upper rim defined by a continuous edge of the upper inner surface. Also, Overpack is silent on a lower rim, of the same shape and size as the upper rim, defined by a continuous edge of the lower inner surface, that forms a seams with the upper rim when the upper portion is in a closed position. Overpack is further silent on the apparatus having an upper fastener element and a lower fastening element disposed on the lower portion, the lower fastening element configured to engage the upper fastener element on the upper portion to removably secure the upper portion to the lower portion to form a combined internal volume. Overpack is silent on one or more supports being coupled to the lower outer surface, wherein the one or more supports prevent rolling. 
McHugh teaches (Page 1, lines 9-11, 48-52, 57-59; Fig. 1 #1-4; Fig. 2 #8) a container adapted to hold stuffing or filling made from metal including a tubular body 1 having perforations 2 with closures 3 and 4 (first and second ends comprising upper and lower portions with inner and outer surfaces) with perforations 8 (which are placed on both the upper and lower portions of the closures as shown in Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the perforated closures of McHugh since both are directed to perforated cylindrical cooking containers, since first and second ends comprising upper and lower portions with inner and outer surfaces with perforations are known in the art as shown by McHugh, since placing perforations on the ends prevents fluid build up in one portion of the food product, for example if the container were placed standing on one end on a flat surface, since the perforations would allow liquid to properly saturate all portions of the food surface if submersed providing a product with a consistent moisture content and even heat treatment, and since perforations on the ends would provide more locations for steam to escape after cooking for faster cooling so that the food could be touched by hand or consumed sooner. 
Leeman teaches (Col. 2, lines 51-58; Fig. 1 #11, 13, 15, 25) a bait container 11 suitable for use in aquatic environments (i.e. it is designed to be submersed in liquid), wherein the cylindrical bait container 11 is divided into two roughly equal halves 13, 15, covered with one or more openings 25. Leeman further teaches (Col. 2, lines 64-66; Fig. 4 #27) the two halves 13, 15 of the bait container 11 open 180-degrees from a fully closed position to a fully open position with the assistance of one or more hinges 27. As depicted in Figures 11 and 12  the upper and lower halves each have a rim defined by a continuous edge of the same shape and size that form a seam in a closed position. This continuous edge is accomplished by the meeting of the semicircular pieces on either side of the cylindrical halves.
Gordon teaches (Col. 1, lines 61-62; Col. 3, lines 14-17; Fig. 1 #11,34-36) a container for receiving items for immersion in a cooking fluid, wherein the sides 34 and 35 and bottom 36 of a basket 11 are of a material presenting a number of holes through which the cooking material is free to flow, such as expanded metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to form continuous edges of the same shape and size that form a seam in a closed position by providing semicircular pieces to either side of the cylinder halves as shown in Leeman as either a substitute or in addition to the caps 11 depicted in Figure 1 of Overpack, since both are directed to perforated containers with hinges and a cylindrical shape, since forming a seam comprised of continuous edges is known in the art as shown by Leeman, since attaching semi-circular pieces to either end of the cylindrical halves (which one of ordinary skill in the art would know how to accomplish by a number of means such as welding or using an adhesive) would provide additional structure to the cylindrical halves so that they would not be easily deformed or misshaped in a way that would misalign the edges, since using submersible containers for cooking food is known in the art as shown by Gordon, and since fixed pieces on either end would prevent food from accidentally escaping compared to the caps which could fall off and allow food to slip out of the container.
It is noted that Overpack teaches (Page 2, lines 42-47) filling the food container by bringing the cylindrical halves into contact then filling the container through the side where a cap would go, but one of ordinary skill in the art would immediately recognize that the container could be filled with the cylindrical halves separated if the device were modified according to the structure of Leeman described above. 
Lazaroff teaches (Paragraphs 0009-0011) an enclosable crisper baker assembly where a first baking sheet is releasably secured to a second baking sheet creating an internal volume between the two baking sheets. Lazaroff further teaches (Paragraph 0018) a locking and attachment mechanism including the interplay between attachment clips connected to the lower baking sheet and a plurality of apertures of the upper baking sheet designed to adequately receive the attachment clips. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Overpack to incorporate the locking mechanism of Lazaroff, since both are directed to perforated devices for enclosing a food product, since a locking mechanism for an enclosable food device is known in the art as shown by Lazaroff, since a locking mechanism would prevent food products from accidentally falling out of the device, and since an enclosable assembly allows for the rotation or flipping of food products without special utensils (Lazaroff, Paragraph 0008).
Tatham teaches (Paragraph 0096; Fig. 1 #1, 9, 10; Fig. 2 #3, 4, 18, 19) an apparatus for preparing a rolled food product, wherein a mould assembly (1) having an upper mould and lower mould case (3,4) (upper and lower portions) is provided with supporting feet (9,10,18,19) that are located on both the upper and lower mould cases (upper and lower outer surfaces). As can be seen from Figures 1 and 2, the flat bottoms of the supporting feet would necessarily prevent the mould from rolling when placed on a solid surface such as a countertop.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the supporting feet of Tatham since both are directed to cylindrical containers for holding food products, since supports coupled to the lower outer surface of a cylindrical food container are known in the art as shown by Tatham, since the supporting feet would allow the cylinder to be opened lengthwise to maximize the area into which food could be placed while preventing wobbling of the cylindrical halves that could otherwise spill food during loading, since the supporting feet are more compact that the wire support of Overpack, allowing the device to be used without the wire support in situations where the wire support would take up too much space, such as smaller cooking devices or vessels, and since the supporting feet would prevent the cylinder from rolling off a countertop or other flat surface. 
It is noted that Overpack teaches (page 2, lines 27-41) supporting portions 15 preferably conform substantially to the contour of the body of the utensil so that the body will be firmly supported thereby, it being understood that the body is freely removable and that it may be rotated upon the said supporting portions so as to present fresh portions of the dressing contained within the utensil toward the bottom of the roaster and toward the top of the roaster or top of the oven, and also in order that any desired portion of the mass of dressing may be basted without the necessity of removing the utensil from the roaster. This functionality can still be maintained even if the supporting feet of Tatham are incorporated into the invention. The wire support and supporting feet can be used together. As shown in Figure 2 of Overpack, the wire support does not extend the entire length of the cylinder. One of ordinary skill in the art would understand to position the supporting feet on the exterior farther apart than the length of the wire support so that the cylinder could still be rotated. The supporting feet could then be used in situations described above for loading or removing food when the cylinder is opened lengthwise, or for placing the cylinder in a cooking vessel too small to hold both wire support and the cylinder. Additionally, the supporting feet would prevent the cylinder from accidently sliding off the support if it was raised at one end. 
Regarding claim 2, Overpack teaches (Claim 2; Fig. 3) closing the ends of the body, wherein a channeled member on one section receives the edge of the other section. This renders the sections in an adjacent configuration with a combined internal volume.
	Overpack is silent on the engagement of the fastener element and the fastening element being configured to cause the upper portion to transition from an open position to a closed position.
	Lazaroff teaches (Paragraph 0018) that the user places the upper baking sheet on top of the lower baking sheet, so that the attachment clips of the lower baking sheet are received by the apertures of the upper baking sheet. The user can then apply a slideable force to the upper baking sheet, thereby causing the attachment clips to grasp onto the top of the upper baking sheet.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the locking mechanism of Lazaroff since both are directed to perforated devices for enclosing a food product, since a locking mechanism for an enclosable food device is known in the art as shown by Lazaroff, since a locking mechanism would prevent food products from accidentally falling out of the device,  and since the locking mechanism allows for rotation of the enclosed assembly which results in thorough and even cooking of the food items (Lazaroff, Paragraph 0017).
Regarding claim 3, Overpack teaches (Page 1, lines 76-86; Fig. 1) the sections are hingedly connected, where a longitudinal edge of each section has portions slit and bent at intervals to form pintle lugs (couplings). As shown in Figure 1, the couplings are on the outside of the body, away from the internal volume. By nature of being hingedly connected, the couplings allow the sections to transition from an open to a closed position where the inner surfaces of each section are adjacent in the closed position. 
Regarding claim 4, Overpack teaches (Page 1, lines 83-89; Fig. 1) a wire pintle that is passed through the lugs to hingedly connect the sections.
Regarding claim 5, Overpack teaches (Page 1, lines 104-112; Page 2, lines 1-7; Fig. 3, 4) that the edge of one section of the body is received by a channel on the other section when the channel is in the closed position. 
Regarding claim 10, Overpack teaches (Page 1, lines 67-69; Fig. 1) the body is preferably cylindrical. 
Regarding claim 11, Overpack teaches a cylindrical shape rather than a cuboid shape for the combined internal volume. However, it would have been obvious to one of ordinary skill in the art that the shape could be changed from cylindrical to cuboid without affecting the functionality of the apparatus (See MPEP 2144.04 IV. B). 
Regarding claim 12, Overpack is silent on the fastening element comprising a clip and the fastener element comprising a lip, wherein the clip is configured to latch to the lip.
	Lazaroff teaches (Paragraph 0018) the locking and attachment mechanism can include the interplay between attachment clips connected to the lower baking sheet and a plurality of apertures of the upper baking sheet designed to adequately receive the attachment clips.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the teaching of Lazaroff. The use of the clip and lip mechanism means that the user only needs to apply a slideable force to attach and detach the separate pieces of the food container (Lazaroff, Paragraph 0018). 
Regarding claim 15, Overpack teaches (Page 1, lines 76-80; Fig. 1) a cooking utensil comprising a foraminous body (central portion) composed of hingedly connected sections. Overpack further teaches (Page 2, lines 32-34) that the body may be freely rotated. Therefore, the utensil could optionally be placed in a configuration in which one hingedly connected section is above the other, resulting in a central upper portion and a central lower portion. Overpack further teaches that the body is hollow (claim 2) and formed from sheet metal with perforations (Page 1, lines 89-92). As a result, each section of the body (upper and lower) has an outer and inner surface with a plurality of openings between the outer and inner surface that render the outer surface in communication with the internal volume. Additionally, Overpack teaches (Page 2, lines 7-13; Fig. 1 #11) in order to close the ends of the body, caps 11 are provided, being fitted over each end of the said body. The upper half of each cap may be understood to be the first and second end upper portions, comprised of inner and outer surfaces. Similarly, the lower half of each cap may be understood to be the first and second end lower portions, comprised of inner and outer surfaces. As shown in Figure 1, the body (central portion comprised of upper and lower portions) extends from one end cap (first upper and lower ends)  to another end cap (second upper and lower ends). Also, as shown in Figures 1 and 4 of Overpack, the upper and lower portions define an enclosed internal volume when in the closed position.  Overpack further teaches (Page 2, lines 17-41; Fig. 1) a support for the cooking utensil.
Overpack does not explicitly mention the apparatus being submerged in a cooking liquid. However, one of ordinary skill in the art would recognize that the metal, foraminous body would make the cooking utensil capable of being submerged in a cooking liquid. Furthermore, as shown in Figures 1 and 2 of Overpack, both the upper and lower portions of the cooking device have a solid area with perforations. Overpack does not explicitly mention that ratio of the solid area to the opening area is between 4:1 and 9:1. However, one of ordinary skill in the art could construct the device of Overpack with the claimed ratio as a result of routine optimization and experiment. One of ordinary skill in the art would understand to adjust the ratio of solid area to opening area based on factors including the type of food product being cooked, the extent of cooking desired, and the type of cooking medium in which the container is placed (water, oil, etc.).
Overpack is silent on a first plurality of openings extending (i) from the first end lower outer surface portion through the first end lower inner surface portion, (ii) from the second end lower outer surface portion through the second end lower inner surface portion, and a second plurality of openings extending (i) from the first end upper outer surface portion through the first end upper inner surface portion, (ii) from the second end upper outer surface portion through the second end upper inner surface portion. Furthermore, Overpack is silent on a lower rim, defined by a continuous edge of the lower surface and an upper rim, of the same shape and size as the lower rim, defined by a continuous edge of the upper inner surface, that forms a seam with the lower rim when the upper portion is in a closed position. Overpack is further silent on the apparatus having an upper fastening element and a lower fastener element configured to engage the complementary fastening element on the upper portion to removably secure the upper portion to the lower portion. Overpack is further silent on one or more supports being coupled to the lower outer surface, wherein the one or more supports prevent rolling.
McHugh teaches (Page 1, lines 9-11, 48-52, 57-59; Fig. 1 #1-4; Fig. 2 #8) a container adapted to hold stuffing or filling made from metal including a tubular body 1 having perforations 2 with closures 3 and 4 (first and second ends comprising upper and lower portions with inner and outer surfaces) with perforations 8 (which are placed on both the upper and lower portions of the closures as shown in Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the perforated closures of McHugh since both are directed to perforated cylindrical cooking containers, since first and second ends comprising upper and lower portions with inner and outer surfaces with perforations are known in the art as shown by McHugh, since placing perforations on the ends prevents fluid build-up in one portion of the food product, for example if the container were placed standing on one end on a flat surface, since the perforations would allow liquid to properly saturate all portions of the food surface if submersed providing a product with a consistent moisture content and even heat treatment, and since perforations on the ends would provide more locations for steam to escape after cooking for faster cooling so that the food could be touched by hand or consumed sooner.
Leeman teaches (Col. 2, lines 51-58; Fig. 1 #11, 13, 15, 25) a bait container 11 suitable for use in aquatic environments (i.e. it is designed to be submersed in liquid), wherein the cylindrical bait container 11 is divided into two roughly equal halves 13, 15, covered with one or more openings 25. Leeman further teaches (Col. 2, lines 64-66; Fig. 4 #27) the two halves 13, 15 of the bait container 11 open 180-degrees from a fully closed position to a fully open position with the assistance of one or more hinges 27. As depicted in Figures 11 and 12  the upper and lower halves each have a rim defined by a continuous edge of the same shape and size that form a seam in a closed position. This continuous edge is accomplished by the meeting of the semicircular pieces on either side of the cylindrical halves.
Gordon teaches (Col. 1, lines 61-62; Col. 3, lines 14-17; Fig. 1 #11,34-36) a container for receiving items for immersion in a cooking fluid, wherein the sides 34 and 35 and bottom 36 of a basket 11 are of a material presenting a number of holes through which the cooking material is free to flow, such as expanded metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to form continuous edges of the same shape and size that form a seam in a closed position by providing semicircular pieces to either side of the cylinder halves as shown in Leeman as either a substitute or in addition to the caps 11 depicted in Figure 1 of Overpack, since both are directed to perforated containers with hinges and a cylindrical shape, since forming a seam comprised of continuous edges is known in the art as shown by Leeman, since attaching semi-circular pieces to either end of the cylindrical halves (which one of ordinary skill in the art would know how to accomplish by a number of means such as welding or using an adhesive) would provide additional structure to the cylindrical halves so that they would not be easily deformed or misshaped in a way that would misalign the edges, since using submersible containers for cooking food is known in the art as shown by Gordon, and since fixed pieces on either end would prevent food from accidentally escaping compared to the caps which could fall off and allow food to slip out of the container.
It is noted that Overpack teaches (Page 2, lines 42-47) filling the food container by bringing the cylindrical halves into contact then filling the container through the side where a cap would go, but one of ordinary skill in the art would immediately recognize that the container could be filled with the cylindrical halves separated if the device were modified according to the structure of Leeman described above. 
Lazaroff teaches (Paragraphs 0009-0011) an enclosable crisper baker assembly where a first baking sheet is releasably secured to a second baking sheet creating an internal volume between the two baking sheets. Lazaroff further teaches (Paragraph 0018) a locking and attachment mechanism including the interplay between attachment clips connected to the lower baking sheet and a plurality of apertures of the upper baking sheet designed to adequately receive the attachment clips. 
Lazaroff does not teach that the clips are connected to the upper baking sheet and are received by apertures on the lower baking sheet. However, it would have been obvious to one of ordinary skill in the art to rearrange the clips and apertures. Such a change would have no effect on the functionality of the device (See MPEP 2144.04 VI. C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Overpack to incorporate the locking mechanism of Lazaroff, since both are directed to perforated devices for enclosing a food product, since a locking mechanism for an enclosable food device is known in the art as shown by Lazaroff, since a locking mechanism would prevent food products from accidentally falling out of the device,  and since an enclosable assembly allows for the rotation or flipping of food products without special utensils (Lazaroff, Paragraph 0008).
Tatham teaches (Paragraph 0096; Fig. 1 #1, 9, 10; Fig. 2 #3, 4, 18, 19) an apparatus for preparing a rolled food product, wherein a mould assembly (1) having an upper mould and lower mould case (3,4) (upper and lower portions) is provided with supporting feet (9,10,18,19) that are located on both the upper and lower mould cases (upper and lower outer surfaces). As can be seen from Figures 1 and 2, the flat bottoms of the supporting feet would necessarily prevent the mould from rolling when placed on a solid surface such as a countertop.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the supporting feet of Tatham since both are directed to cylindrical containers for holding food products, since supports coupled to the lower outer surface of a cylindrical food container are known in the art as shown by Tatham, since the supporting feet would allow the cylinder to be opened lengthwise to maximize the area into which food could be placed while preventing wobbling of the cylindrical halves that could otherwise spill food during loading, since the supporting feet are more compact that the wire support of Overpack, allowing the device to be used without the wire support in situations where the wire support would take up too much space, such as smaller cooking devices or vessels, and since the supporting feet would prevent the cylinder from rolling off a countertop or other flat surface. 
It is noted that Overpack teaches (page 2, lines 27-41) supporting portions 15 preferably conform substantially to the contour of the body of the utensil so that the body will be firmly supported thereby, it being understood that the body is freely removable and that it may be rotated upon the said supporting portions so as to present fresh portions of the dressing contained within the utensil toward the bottom of the roaster and toward the top of the roaster or top of the oven, and also in order that any desired portion of the mass of dressing may be basted without the necessity of removing the utensil from the roaster. This functionality can still be maintained even if the supporting feet of Tatham are incorporated into the invention. The wire support and supporting feet can be used together. As shown in Figure 2 of Overpack, the wire support does not extend the entire length of the cylinder. One of ordinary skill in the art would understand to position the supporting feet on the exterior farther apart than the length of the wire support so that the cylinder could still be rotated. The supporting feet could then be used in situations described above for loading or removing food when the cylinder is opened lengthwise, or for placing the cylinder in a cooking vessel too small to hold both wire support and the cylinder. Additionally, the supporting feet would prevent the cylinder from accidently sliding off the support if it was raised at one end.
Regarding claim 16, Overpack teaches (Claim 2; Fig. 3) closing the ends of the body, wherein a channeled member on one section receives the edge of the other section. This renders the sections in an adjacent configuration with a combined internal volume.
	Overpack is silent on the engagement of the fastener element and the fastening element being configured to cause the upper portion to transition from an open position to a closed position.
	Lazaroff teaches (Paragraph 0018) that the user places the upper baking sheet on top of the lower baking sheet, so that the attachment clips of the lower baking sheet are received by the apertures of the upper baking sheet. The user can then apply a slideable force to the upper baking sheet, thereby causing the attachment clips to grasp onto the top of the upper baking sheet.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the locking mechanism of Lazaroff since both are directed to perforated devices for enclosing a food product, since a locking mechanism for an enclosable food device is known in the art as shown by Lazaroff, since a locking mechanism would prevent food products from accidentally falling out of the device,  and since the locking mechanism allows for rotation of the enclosed assembly which results in thorough and even cooking of the food items (Lazaroff, Paragraph 0017).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overpack (US 1159078 A) in view of McHugh (US 1403045 A), Leeman (US 7503141 B1), Gordon (US 3908535 A), Lazaroff (US 20080110352 A1), and Tatham (US 20070034094 A1), and further in view of Krem (Lunch ‘n’ Learn: Seitan) and Jane (Seitan Part I: Making it).
Overpack as modified above is silent on the one or more food products being seitan and the apparatus floating in the cooking liquid only when the seitan is fully cooked.
Krem teaches (Paragraph Heading: Simmer) boiling seitan wrapped in aluminum foil (a container).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the device taught by Overpack could be used in the Seitan cooking process of Krem, since both are directed to cooking an enclosed food product, since enclosing seitan during cooking is known int eh art as shown by Krem, and since using a container submerged in a cooking liquid allows a user to keep the shape of the seitan if they want (Krem, Paragraph Heading: Simmer).
Jane teaches (paragraph 8) a process for cooking seitan involving cooking the seitan until it floats in a cooking liquid. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the floating seitan of Jane, since both are directed to cooking, since seitan is known to expand and float to the surface of a cooking liquid when it is done being cooked (Jane, Paragraph Heading: To cook), and since a device that floats to the surface of a cooking medium upon completion of cooking would allow for easy removal of the device and food product from the cooking medium.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overpack (US 1159078 A) in view of McHugh (US 1403045 A), Leeman (US 7503141 B1), Gordon (US 3908535 A), Lazaroff (US 20080110352 A1), and Tatham (US 20070034094 A1), and further in view of Demirakos (US 9220371 B1).
Regarding claim 8, Overpack as modified above is silent on a divider inserted across a cross-section of the lower internal volume and extending upward toward the upper internal volume, wherein the divider is configured to separate the combined internal volume into different sections.
Demirakos teaches (Claims 1, 2; Fig. 4) a divider for a frying basket comprised of wire extensions that extend perpendicularly from the bottom edge of the basket. As shown in Figure 4, the divider is inserted across a cross-section of the internal volume of the basket, separating the internal volume into different sections. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the divider of Demirakos since both are directed to containers for food products, since dividing a food product container to create different sections before submersion in a cooking medium is known in the art as shown by Demirakos, and since the divider allows for cooking a plurality of food items simultaneously (Demirakos, Col. 1, lines 14-16).
Regarding claim 9, Overpack as modified above is silent on the divider being removable and replaceable in a plurality of positions.
Demirakos teaches (Col. 5, lines 30-40) the divider is removable and can create multiple departments, which necessitates it being placed in a plurality of positions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the movable divider of Demirakos since both are directed to containers for food products, since removable dividers are known in the art as shown by Demirakos, since the divider allows for cooking a plurality of food items simultaneously (Demirakos, Col. 1, lines 14-16), and since removable dividers that can be placed in a plurality of positions allow for the user to create as many compartments as needed (Demirakos, Col. 1, line 14).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overpack (US 1159078 A) in view of McHugh (US 1403045 A), Leeman (US 7503141 B1), Gordon (US 3908535 A), Lazaroff (US 20080110352 A1), and Tatham (US 20070034094 A1), and further in view of Matos (US 20140060340 A1).
Overpack as modified above is silent on the apparatus further comprising a hook coupled to one or both of the upper outer surface or the lower outer surface.
Matos teaches (Paragraph 0064, Fig. 2) a fry basket with a hook attached to the front end.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the hook of Matos, since both are directed to containers for cooking a food product, since a hook for food container is known in the art as shown by Matos, and since a hook can be used to secure a food containing device to a cooking vessel or to suspend a food containing device so that liquid can drain (Matos, Paragraph 0064).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overpack (US 1159078 A) in view of McHugh (US 1403045 A), Leeman (US 7503141 B1), Gordon (US 3908535 A), Lazaroff (US 20080110352 A1), and Tatham (US 20070034094 A1), and further in view of Roberts (US 5359924 A).
Overpack as modified above is silent on coating the upper inner surface and the lower inner surface are in a nonstick material.
Roberts teaches (Col. 2, lines 10-18, 49-51) a cooking appliance comprised of cylinders coated with a non-stick material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overpack to incorporate the nonstick coating of Roberts, since both are directed to cooking containers, since using a nonstick material on a cooking container is known in the art as shown by Roberts, and since the nonstick coating has the benefit of allowing for easy removal when cooking is completed. 
Response to Arguments
Applicant’s arguments, see pages 9-15, filed 08/23/2022, with respect to the rejection(s) of claim(s) 1 and 15 under 35 U.S.C. 103, “a cooking apparatus configured for submersion in a cooking liquid... [including] an upper portion [having] ... a first plurality of openings extending (i) from the first end upper outer surface portion through the first end upper inner surface portion, (ii) from the second end upper outer surface portion through the second end upper inner surface portion,” have been fully considered and are persuasive.  However, these arguments have been made in view of the Applicant’s amendments to claims 1 and 15, and upon further consideration, a new ground(s) of rejection is made over Overpack (US 1159078 A) in view of McHugh (US 1403045 A), Leeman (US 7503141 B1), Gordon (US 3908535 A), Lazaroff (US 20080110352 A1), and Tatham (US 20070034094 A1) as shown above.
Regarding the Applicant’s argument that Overpack teaches away from having "a first plurality of openings extending (i) from the first end upper outer surface portion through the first end upper inner surface portion, [and] (ii) from the second end upper outer surface portion through the second end upper inner surface portion," because Overpack states that caps 11 are “preferably imperforate,” the Examiner maintains that Overpack does not teach away from the claimed invention. Making the caps 11 imperforate is just a preferred embodiment rather than a strict requirement of Overpack. Furthermore, Overpack provides no indication of any harm from providing perforated end caps that would deter one of ordinary skill in the art from making such a modification. 
Regarding the Applicant’s argument that Leeman is not analogous prior art because the purpose of the present Application is at least to "prevent excess cooking liquid from being absorbed into the seitan dough and controlling the shape of the cooked seitan loaf," while, in contrast, the bait container of Leeman is described to have the purpose of "allow trapped animals minimal access to the enclosed bait" the Examiner maintains that Leeman is analogous prior art. Simply noting that disclosure of Leeman does not explicitly describe using the device for the Applicant’s intended purpose, does not mean that the device of Leeman is not pertinent to the Applicant’s intended purpose. Leeman teaches a rigid container with perforations. A rigid container would control the shape of a seitan loaf, and the size and number of perforations would control the amount of cooking liquid that contacts the seitan loaf. As shown above, a new reference, Gordon, has been cited to demonstrate that using rigid perforated containers for cooking food is known in the art. In view of these facts, one of ordinary skill in the art would conclude that the container of Leeman was analogous prior art to the claimed invention.
For the reasons explained above, claims 1, 15, and all dependent claims remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792                                                                                                   r